Case: 12-130     Document: 17     Page: 1     Filed: 09/20/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Circuit

               IN RE HTC CORPORATION
                AND HTC AMERICA, INC.,
                       Petitioners.


               Miscellaneous Docket No. 130


 On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
           10-CV-112, Judge Rodney Gilstrap.



                     ON PETITION


  Before BRYSON, MOORE and O'MALLEY, Circuit Judges.
PER CURIAM.

                        ORDER

    Petitioners HTC Corporation and HTC America, Inc.
seek a writ of mandamus directing the United States
District Court for the Eastern District of Texas to vacate
its order denying their motion to transfer venue, and to
direct the court to transfer the case to the United States
District Court for the Northern District of California.
Mobile Media Ideas ("MMI") opposes the petition.
Case: 12-130      Document: 17     Page: 2   Filed: 09/20/2012




IN RE HTC CORPORATION                                      2
    MMI filed this suit in the Eastern District of Texas
against HTC America, Inc., and its parent, HTC Corpora-
tion, headquartered in Taiwan. MMI's complaint stated
that venue and jurisdiction in the Eastern District of
Texas were proper because "[HTC America] is organized
under the laws of the State of Texas, and HTC Corpora-
tion and [HTC America] transact business in the State of
Texas[.]"

     The petitioners asked the district court to transfer the
case to the Northern District of California pursuant to 28
U.S.C. § 1404(a), which authorizes transfer "for the
convenience of parties and witnesses, in the interest of
justice." Urging that the Northern District of California
is clearly more convenient for trying the case, the peti-
tioners argued that some of the patent inventors and
patent prosecution attorneys reside in California. The
petitioners further asserted that they had worked with
Google Inc. ("Google") in developing, designing, and
manufacturing some of the accused products, and that
any of Google's witnesses would reside in Northern Cali-
fornia. In addition, the petitioners pointed out that, due
to a recent merger between HTC America and another
entity incorporated in the state of Washington, HTC
America "was no longer a Texas corporation."

    The district court denied the motion to transfer. With
regard to the sources of proof, the court noted that none of
the parties are headquartered in the proposed transferee
venue and that the vast majority of the petitioners' physi-
cal evidence is located in Taiwan and Washington State.
The court further explained that, although discovery was
well underway "neither party has subpoenaed Google for
any documents or subpoenaed Google for the deposition of
any witnesses."
Case: 12-130     Document: 17     Page: 3    Filed: 09/20/2012




3                                    IN RE HTC CORPORATION

    Although the petitioners identified four potential wit-
nesses who resided in California, the court concluded that
the convenience of the witnesses did not weigh either in
favor of or against transfer in light of the presence of
some witnesses in Texas and the fact that the vast major-
ity of third party witnesses reside in Europe and Asia.
The court recognized that the fact that the Northern
District of California had subpoena power over some
witnesses slightly favored transfer, as did the local inter-
est factor since some of the inventors reside in that venue.
Because HTC America had operations in Texas and Texas
was its home state at the time of filing the suit, however,
the court stated that MMI had a legitimate basis for filing
suit in the Eastern District of Texas. The court therefore
concluded that the petitioners had not met their burden of
demonstrating that the Northern District of California
was clearly more convenient than the Eastern District of
Texas for trial of the case, and it denied the motion to
transfer.

    This petition for a writ of mandamus followed.

    The petitioners call our attention to cases in which
this court has observed that the presence of a larger
number of witnesses and parties in the transferee venue
is an important consideration in a § 1404(a) analysis and
that trial courts may not solely rely on ephemeral con-
tacts with a state, such as a party's state of incorporation
when disposing of a transfer motion.             See In re
Link_A_Media Devices Corp., 662 F.3d 1221 (Fed. Cir.
2011); In re Microsoft Corp., 630 F.3d 1361 (Fed. Cir.
2010); In re Acer Am. Corp., 626 F.3d 1252 (Fed. Cir.
2010); In re Nintendo Co., Ltd., 589 F.3d 1194 (Fed. Cir.
2009); In re Genentech, Inc., 566 F.3d 1338 (Fed. Cir.
2009); In re TS Tech USA, Inc., 551 F.3d 1315 (Fed. Cir.
2008); accord In re Volkswagen of Am., Inc., 545 F.3d 304
(5th Cir. 2008) (en bane).
Case: 12-130     Document: 17     Page: 4    Filed: 09/20/2012




IN RE HTC CORPORATION                                      4
     While that is true, such general observations do not
definitively resolve the issue, for we have exercised this
extraordinary remedy to reach only those circumstances
where the district court blatantly deviated from those
principles. See, e.g., In re Vistaprint Ltd., 628 F.3d 1342,
1347 (Fed. Cir. 2010) (denying mandamus even though
the transfer venue was more convenient); see also
Link_A_Media, 662 F.3d at 1223 (stating that the stan-
dard for granting mandamus in a transfer case was "an
exacting one, requiring the petitioner to establish that the
district court's decision amounted to a failure to meaning-
fully consider the merits of the transfer motion").

    We think this is not such a case. When measured
against Acer, Nintendo, Microsoft, Genentech, TS Tech,
and Volkswagen, the petitioners here have not shown a
clear abuse of discretion by the district court in denying
the motion to transfer, particularly in light of the fact
that none of the parties are headquartered in the trans-
feree venue. Nor is it as if the petitioners are attempting
to move the case to a venue where the vast majority of
witnesses are located, for most reside outside the United
States. Although the petitioners point out that Google is
headquartered in the Northern District of California and
is relevant to the design and manufacture of the accused
products, there is at least some indication that Google will
have little or no role in the litigation, as Google has not
been subpoenaed for the production of documents and
none of its employees have been subpoenaed for deposi-
tion.

     As for the petitioners' contention that the trial court
gave too much weight to HTC America's decision to move
its state of incorporation from Texas to the state of Wash-
ington before moving for transfer, we do not discern a
clear abuse of discretion in the trial court's analysis.
Notably, the petitioners decided to withhold information
Case: 12-130       Document: 17    Page: 5      Filed: 09/20/2012




5                                     IN RE HTC CORPORATION

concerning its relocation and operations in Texas, and as
such, the uncertainty surrounding their actions is in some
respects attributable to the petitioners themselves.
Moreover, the district court's analysis made clear that its
decision to deny transfer was largely due to the petition-
ers' failure to establish that the transferee venue was
clearly more convenient, rather than giving HTC Amer-
ica's actions with regard to its state of corporation disposi-
tive consideration.

    Accordingly,

    IT Is ORDERED THAT:

    The petition for a writ of mandamus is denied.

                                     FOR THE COURT


    SEP 20 2012                      lsI Jan Horbaly
        Date                         Jan Horbaly
                                     Clerk
cc: Yar R. Chaikovsky, Esq.
     Paul A. Bondor, Esq.
     Clerk, United States District Court for Eastern Dis-
trict of Texas

                                                  cOuJt~~PEAlS
                                             u.s.THE FEDERAL CIRCurrFOR
                                                  SEP 20 2012
                                                    JANHORBAlY
                                                         CLERK